         Case 3:17-cv-01764-VLB Document 128 Filed 08/18/20 Page 1 of 1




                     UNrT\:::D   51/n~s            0lfHRlCT         COURT

                          Dl6TR\CT            OF     C0N\l\~C1\CUT




         V,                                                I

                                                           •I
8CffrT     ~Rl?E , ET AL                                   •

                tiePeodanh,                                '      AUGU6 i      14 ,     2O2.O

                 1
 PUHN1lF'P 0           MOTIOI\J CONCER~tNG o\-:R'IIC~ Ot                          COM\'V-\IN1       re~ \<J\T\:: .BARtx/.\S
         1\,e        Plaio+if P kaceY \..ewie , Pro Ge                    subrrii \-8    -th,-:1   mo\i 01'l ·to P·rovi'de
+he Coor+ wi·th             Detefldao+ 'Ka·\e Barnao' Jddreso i o a rdet ·fo,r                                   -+re   l),S ..

MJrsha I        +o     oerve     Process .,          5sr" ~ ce · o-t' ·he               Com~ai i"lt     O'\,~Y    be    mn,la on
the De~eMtal'l·t-         l<ate Barn-ac; a\-                    Oc:p'f     ~      Correc.tic(), 2.4 ·v-10\coH ~; \\
Road, V-1 e+l1ers -~ie Id , GT                     01.i, \or1 ,


                                                                               l"\\E eLA\t-\1\'fF
                                                                                  k<t<-ft ~
                                                                                kaaoi Lew ls , Pr a Be
                                                                               Prisoner No. llo&l&J
                                                                               Cheah, I'S Carrec+,onal J ,is+;-toto()
                                                                               qro i-\13hland A"e
                                                                               C\'tt5h~re, GT o<o4 to
                                                                                Tei·. G203·) (ofll- tA IOO
                                                                                t,;uc~ Ncne
                                                                                ~·,nail : None
                           PRoo\::-       Cff    t-:'lLIN&-       AAD    St:RV\Ct


 ~3usr
         1 , .1<.~ceY Lewi&           r    hereb'i       dedare           u1*r .+he \)eoa l·h ' of Pe'Jori ·+hat cri
         ~ ,· 2.o·w I I. ha~d ~e\i;" red +be -Poreao,n~ + c -\"<'1$ul"\ S-~A-ef'
fited eled·~...-.ijc.aU'i' fc         +he
                                 Dlsh~c.+ Caort's Oer~ts O~\lce . Pad1eo &b::iold
                                                                                 'be                                     :0
h;:)\je access +o -tf'\\.S .r:und +hto<.Ja~ -+~e CooM:S 5 '16"h."rY\, .

 El<.etlltecl     ~"    AuJU6i'-      1~1--     , 'LC?LJ

                                                         / 1/
                               SCANNED          atL!k/~                          tGac-8:t Lewis
                                 dE         "led~
                                              by -       --:-_Lpages
                                                    nitials       No.
